Citation Nr: 1217863	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-50 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear sensorineural hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO denied, inter alia, service connection for left ear sensorineural hearing loss and for tinnitus.  In April 2009, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.  A supplemental statement of the case (SSOC) was issued in November 2011.

In a February 2010 correspondence, the Veteran indicated that he desired a Board video-conference hearing.  The requested hearing was held in March 2012 before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claims file. 

In the February 2010 correspondence, the Veteran indicated that he wished to appeal only the claims for service connection for left ear sensorineural hearing loss and tinnitus.  During a January 2011 telephone conversation, the Veteran confirmed that he wished to withdraw from appeal the claims for service connection for degenerative osteoarthritis of the lumbar spine, left total hip replacement, and for minimal post-traumatic degenerative osteoarthritis of the left thumb, status post laceration.  Hence, the only claims remaining on appeal are those set forth on the title page. 

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.
REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Initially, the Board notes that the record reflects that there are outstanding, pertinent VA medical records.  In the November 2011 SSOC, the RO indicated that, in addition to records contained in the Veteran's paper claims file, it also reviewed and considered electronic treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, for the period from June 16, 2010 through November 17, 2011.  The paper claims file includes VA outpatient treatment records from the Birmingham VAMC dated through February 2009, and the Veteran's electronic VA file does not contain copies of any VA treatment records.  The paper claims file also includes VA outpatient treatment records from the Central Alabama Veterans Health Care System dated through May 2009 and from the VAMC in Tuscaloosa, Alabama, dated in June 2006.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain and associate with the Veteran's file all outstanding records of VA evaluation and/or treatment from the Birmingham VAMC since February 2009, to include any CAPRI records dated from June 16, 2010 through November 17, 2011 that the RO has considered.  The RO must also obtain and associate with the Veteran's file all outstanding records of VA evaluation and/or treatment from the Central Alabama Veterans Health Care System (dated since May 2009)  and from the Tuscaloosa VAMC (dated since June 2006).  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, while these matters are on remand, to ensure that all due process requirements are met, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In adjudicating the claim, the RO should consider any newly submitted or obtained evidence since the last SSOC.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran from the Birmingham VAMC (dated since February 2009, to include any CAPRI records dated from June 16, 2010 through November 17, 2011 that the RO has considered); from the Central Alabama Veterans Health Care System (dated since May 2009); and from the Tuscaloosa VAMC (dated since June 2006).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority.  

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


